PER CURIAM
The state petitions for reconsideration of our decision in State v. Buchalski, 264 Or App 142, 331 P3d 1049 (2014). In part, we reversed based on an error in the original judgment, which the state conceded, and remanded for the trial court to merge two guilty verdicts into a single conviction for felony violation of a stalking order. While the appeal was pending, however, the trial court corrected the error in an amended judgment through an interlineation, which reads: “It further appears that Count 4 merges with Count 3 for-sentencing ***[.]” Defendant then filed an amended notice of appeal.
The petition is well-taken, because defendant’s assignment of error regarding merger is moot. And, a remand is no longer necessary to correct the error in the original judgment. Accordingly, we now affirm the trial court’s amended judgment.
Reconsideration allowed; former disposition withdrawn; affirmed.